Exhibit 10.5




INTERCREDITOR AGREEMENT




This Intercreditor Agreement (“Agreement”) is entered into by and between Solar
Power, Inc., a California corporation (“SPI”) and Hawaiian Power, LLC, a
California limited liability company (“HPL” and collectively with SPI, “Secured
Parties”) as of March 12, 2013 (“Effective Date”). The parties agree as of the
Effective Date as follows:




1.            Background and Purpose.




(a)     Reference is made to that certain Solar Development Agreement dated
effective March 12, 2013 by and among SPI, HPL, Solar Hub Utilities LLC (“SHU”),
and Calwaii Power Holdings, LLC (“Holding Co.”), including all schedules and
exhibits thereto (the “Development Agreement”) . Pursuant to the terms of the
Development Agreement, SPI and HPL have agreed to advance funds and make loans
to SHU. The loans by SPI are evidenced by that certain Amended and Restated
Secured Promissory Note dated effective March 12, 2013 by SHU in favor of SPI in
the amount of Nine Million Dollars ($9,000,000) (as amended from time to time,
“SPI Note”). The loan by HPL is evidenced by that certain Amended and Restated
Secured Promissory Note dated effective March 12, 2013 in the amount of Seven
Million Five Hundred Thousand Dollars ($7,500,000) by SHU in favor of HPL (as
amended from time to time, “HPL Note” and collectively with the SPI Note,
“Notes”). Any capitalized but undefined terms herein shall have the meanings
ascribed to such terms in the Development Agreement.




(b)     Reference is made to that certain Security Agreement (Assets) dated
July 12, 2012 by SHU as Debtor and SPI as Secured Party, as amended by that
First Amendment to Security Agreement dated October 24, 2012 (as amended from
time to time, “SHU Security Agreement”); the Security Agreement (Membership
Interests) dated July 12, 2012 by JP Energy Partners, LP, an Arizona limited
partnership, Estelle Green, Richard Kalau Jones, Jeremy Staat, and Luke Estes
(collectively, the “Pledgors”) in favor of SPI (as amended from time to time,
“Membership Pledge”); the Security Agreement (Assets) dated October 24, 2012, by
Ohana Solar Power, LLC (“Ohana”) as Grantor in favor of SPI as Secured Party (as
amended from time to time, “Ohana Security Agreement”); and one or more
Accommodation Mortgage, Financing Statement and Security Agreement by Ohana in
favor of SPI (“Mortgages” and collectively with the SHU Security Agreement,
Membership Pledge, Ohana Security Agreement, and any other documents or
instruments reflecting SPI’s security interest in connection with SHU and/or the
Projects, the “Security Documents”). Pursuant to that certain Omnibus Amendment
to Loan Documents dated effective March 12, 2013 by and among SPI, HPL, SHU,
Ohana, and the Pledgors, the security interest created by the Security Documents
was extended to secure the obligations under both the SPI Note and the HPL Note.




(c)     SPI, HPL and SHU have formed the Company and are parties to that certain
Limited Liability Company Agreement for Calwaii Power Holdings, LLC, a Delaware
limited liability company dated effective March 12, 2013 (“LLC Agreement”).

 

 1
 

--------------------------------------------------------------------------------

 

 




(d)     In connection with the foregoing, SPI and HPL wish to set forth, and
coordinate, their rights in, under, and to the Development Agreement, Notes, and
Security Documents, and LLC Agreement, as set forth herein.




2.             Intercreditor Terms.




2.1.     Equal Priority. The Secured Parties agree that the security interests
granted to each Secured Party under the Security Documents be of equal priority,
as between SPI and HPL. SPI and HPL further acknowledge that, because of the
nature of the filing of the UCC-1 Financing Statements, the two security
interests granted hereunder necessarily will be perfected at different times.
Each of the Secured Parties agrees that, regardless of the time of perfection of
each of the two security interests granted hereunder, the Secured Parties shall
treat the two security interests as being of equal priority as if perfected
simultaneously.




2.2.     Coordinated Efforts.




(a)   The Secured Parties each agree to use commercially reasonable efforts to
coordinate efforts, cooperate and act in a manner likely to obtain maximum
liquidation value and return to the Secured Parties in the event of any defaults
by SHU, Ohana or the Pledgors under the Development Agreement, the Notes or any
of the Security Documents, and the exercise of any foreclosure, liquidation,
enforcement or other rights and remedies as a secured party.




(b)   In the event of a Seller Event of Default under the Development Agreement,
or a default under the SPI Note, HPL Note, or any of the Security Documents, no
Secured Party shall have the right to declare an event of default or commence
any foreclosure or enforcement action under any Security Document without the
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.




(c)   Notwithstanding the foregoing, the requirement set forth in Section 2.2(b)
shall not apply when a Secured Party has failed to make any Cash Advance
payments required of it pursuant to the terms of the Development Agreement
(“Defaulting Party”) and the other Secured Party has made the required Cash
Advance payments in the amount then due by the Defaulting Party pursuant to
Section 2.2.1(b)(iv) of the Development Agreement (“Non-Defaulting Party”) and,
in such event, the Non-Defaulting Party may thereafter exercise all such rights
and take such actions described in Section 2.2(b) above, as determined in its
sole discretion.




2.3.     Non-transfer. Neither SPI nor HPL will transfer, delegate, or assign
its rights, duties or obligations under the Development Agreement, Notes, LLC
Agreement, Security Agreements, or this Agreement to any person, other than a
wholly owned subsidiary, without the consent of the other Secured Party, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, in the event a Secured Party fails to make any
Cash Advance payments required of it pursuant to the terms of the Development
Agreement, for purposes of securing additional funding for the Projects, the
Non-Defaulting Party may thereafter freely transfer, delegate or assign all of
its rights under the above described agreements to any other person and without
the consent of the Defaulting Party.

 

2 
 

--------------------------------------------------------------------------------

 

 




2.4.     Acknowledgement and Affirmation of Cure Rights. The Secured Parties
acknowledge and affirm the terms and conditions set forth in the Development
Agreement and LLC Agreement which provide, among other things, that if a Secured
Party has failed to make any Cash Advance payments required of it pursuant to
the terms of the Development Agreement the other Secured Party may elect to make
the required Cash Advance payments in the amount then due which, accordingly,
results in certain adjustments and additional rights and remedies provided to
such Non-Defaulting Party, including, without limitation, pursuant to the terms
and conditions set forth in Section 2.2.1(b)(iv) of the Development Agreement
and Section 8.2.5 of the LLC Agreement. Notwithstanding the foregoing, in no
event shall either SPI or HPL have any obligation to make Cash Advances or
otherwise provide funds in excess of their respective SPI Advance Cap or HPL
Advance Cap.




2.5.     Division of Payments and Collateral.




Notwithstanding Section 2.1 above or any other provision of this Agreement:




(a)   If there are no events of default by SHU, Ohana or the Pledgors under the
Development Agreement, the Notes or any of the Security Documents, all proceeds
from the sale of Projects or SPE’s shall be paid and distributed pursuant to the
terms of the LLC Agreement.




(b)   In the event of any event of default by SHU, Ohana or the Pledgors under
the Development Agreement, the Notes or any of the Security Documents by SHU and
the enforcement of the rights of the Secured Parties under the Security
Documents, pursuant to the terms and conditions of this Agreement, any proceeds
from any foreclosure sale, or any assets or membership interests, shall be
divided between SPI and HPL and, distributed in the following priority:




(i)     First, if a Non-Defaulting Party has made a Cash Advance in the amount
then due by the Defaulting Party, pursuant to Section 2.2.1(b)(iv) of the
Development Agreement, the Defaulting Party shall subordinate its rights to the
Non-Defaulting Party and one hundred percent (100%) of the proceeds, assets or
membership interests to such Non-Defaulting Party up to the total amount
outstanding under the Note of such Non-Defaulting Party, and then one hundred
percent (100%) of the proceeds, assets or membership interests to the Defaulting
Party up to the total amount outstanding under the Note of such Defaulting
Party; and




(ii)     Second, pro rata to each Secured Party in a percentage equal to the
amount of the total principal outstanding under the Notes, collectively,
compared to the total principal outstanding under each Secured Party’s Note.




For the avoidance of doubt, the subordination of a Defaulting Party’s rights
under the Security Documents to a Non-Defaulting Party, as provided in Section
2.5(b)(i) above, shall occur only in the event a Defaulting Party fails to make
any Cash Advance payments required of it and the Non-Defaulting Party has made
the required Cash Advance payments in the amount then due by the Defaulting
Party. In such event, for purposes of securing additional funding for the
Projects, the Non-Defaulting Party shall thereafter have the right to freely
transfer, delegate or assign all of its rights under the Security Documents and
this Agreement, as determined in its sole discretion.

 

3 
 

--------------------------------------------------------------------------------

 

 




(c)   Once any asset or membership interests are distributed to a Secured Party,
this Agreement shall no longer apply to such asset or membership interest, and
the Secured Party receiving such asset or membership interest may exercise all
right, title and interest with respect to such asset or vote the membership
interest in such Secured Party’s sole discretion.




2.6.     Expenses. The Secured Parties agree that should any action need to be
taken with respect to any Security Document, including, but not limited to,
declaring a default, instituting foreclosure procedures, and attorney’s fees
associated therewith, the Secured Parties will each pay such fees and costs in
proportion to their percentage obligations to make any Cash Advance under
Section 2.2.1(b)(ii) of the Solar Development Agreement.




3.     General Provisions.




3.1     Entire Agreement. This document, including the agreements referenced
herein which are each incorporated by reference constitutes the entire agreement
between the parties, all oral agreements being merged herein, and supersedes all
prior representations. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed herein.




3.2     Amendment. The provisions of this Agreement may be modified at any time
by agreement of the parties. Any such agreement hereafter made shall be
ineffective to modify this Agreement in any respect unless in writing and signed
by the parties against whom enforcement of the modification or discharge is
sought.




3.3     Waiver. Any of the terms or conditions of this Agreement may be waived
at any time by the party entitled to the benefit thereof, but no such waiver
shall affect or impair the right of the waiving party to require observance,
performance or satisfaction either of that term or condition as it applies on a
subsequent occasion or of any other term or condition.




3.4     Succession. Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of and be binding on the
successors and assigns of the respective parties.




3.5     Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over against any party to this Agreement.




3.6     Notices. Any notice under this Agreement shall be in writing, and any
written notice or other document shall be deemed to have been duly given: (i) on
the date of personal service on the parties; (ii) on the third business day
after mailing, if the document is mailed by certified mail, postage prepaid,
return receipt requested; (iii) one day after being sent by professional or
overnight courier or messenger service guaranteeing one-day delivery, with
receipt confirmed by the courier; or (iv) on the date of transmission if sent by
telegram, telex, telecopy or other means of electronic transmission resulting in
written copies, with receipt confirmed. Any such notice shall be delivered or
addressed to the parties at the addresses set forth above or at the most recent
address specified by the addressee through written notice under this provision.
Failure to conform to the requirement that mailings be done by certified mail
shall not defeat the effectiveness of notice actually received by the addressee.

 

4 
 

--------------------------------------------------------------------------------

 

 




3.7     Attorneys’ Fees; Prejudgment Interest. If the services of an attorney
are required by any party to secure the performance of this Agreement or
otherwise upon the breach or default of another party to this Agreement, or if
any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled. Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.




3.8     Post-Judgment Attorneys’ Fees. If the services of an attorney are
required by any party to enforce a judgment rendered in connection with this
Agreement, the judgment creditor shall be entitled to reasonable attorneys’
fees, costs and other expenses, and such fees, costs and expenses shall be
recoverable as a separate item. This provision of this Agreement shall survive
any judgment, and shall not be deemed merged into the judgment.




3.9     Governing Law. The rights and obligations of the parties and the
interpretation and performance of this Agreement shall be governed by the law of
California, excluding its conflict of laws rules.




3.10     Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.




3.11     Captions. All paragraph captions are for reference only and shall not
be considered in construing this Agreement.




3.12     Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall whenever possible be cumulative with all other remedies at
law or in equity.




3.13     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.




 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

 

5 
 

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first set forth above.




SPI:

 

SOLAR POWER, INC.,
a California corporation 

 



 



By:

/s/ James R. Pekarsky

Name:

James R. Pekarsky

Title:

Chief Financial Officer

 



 

HPL:

 

HAWAIIAN POWER, LLC,
a California limited liability company

 

By SCB Investments, LP,

a Managing Member







By:

/s/ Timothy Weir

Name:

Timothy Weir

Title:

Manager, SC Investments II, LLC, its General Partner

 

